OPINION OF THE COURT
PER CURIAM.
The Town of Jupiter enacted Ordinance Nos. 59-89, 60-89, and 61-89 annexing certain lands of unincorporated Palm Beach County. *65Petitioners contend Jupiter failed to meet the requirements for annexation set forth in Chapter 171, Florida Statutes, as to compactness and contiguity.
The annexation here is a classic example of point-to-point or comer-to-comer abutment. “Contiguous,” when used in the context of municipal annexation has been defined as “touching or adjoining in a reasonably substantial sense.” See City of Sanford v Seminole County, 538 So.2d 113, 115 (Fla. 5th DCA 1989); May v Lee, 483 So.2d 481, 482 n.1 (Fla. 2d DCA 1986).
We find the annexation is not substantially coterminous with a part of the boundary of the Town of Jupiter. Accordingly, the Petition for Writ of Certiorari is GRANTED and Ordinance Nos. 59-89, 60-89, and 61-89 are hereby quashed. RODGERS, RAPP and OFTEDAL, JJ., concur.